Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the short-length direction" in line 6.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 3 recites the limitation “the pair of inclined surfaces are continuous to the first side edge and the second side edge”. It is unclear what the physical relationship is being claimed between the inclined surfaces and the first and second side edges. For examination purposes, it has been assumed that the limitations require that the pair of inclined surfaces are connected to the first side edge and the second side edge respectively.
Claim 9 recites the limitation “a short-length direction” in line 5. It is unclear whether this is in reference to “the short-length direction” of claim 1. For examination purposes it has been determined that the limitation of claim 9 refers to that of claim 1.

Claim 10 recites the limitation “a lower surface of the arm body” in line 6. It is unclear whether this is in reference to the “a lower surface of the arm body” of claim 9. For examination purposes it has been assumed that the limitation of claim 10 refers to that of claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Attur (US20160176016).
Regarding claims 1, 8 and 12, Attur teaches a substrate processing apparatus (see abstract) comprising a swing member 102,110/602,612,621, swing member 102,110/602,612,621 comprising: an arm body 110/612; and a cover 621 comprising: an upper surface comprising a first groove (see groove in figure 6 extending from 680 to 682); a first side edge and a second side edge located respectively at both ends of the upper surface in the short-length direction of .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 2-7, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Attur (US20160176016) as applied to claims 1, 8 and 12.
Regarding claim 5, Attur teaches a substrate processing apparatus (see abstract) comprising a swing member 102,110/602,612,621, swing member 102,110/602,612,621 comprising: an arm body 110/612; and a cover 621 comprising: an upper surface that is partially downwardly inclined in the longitudinal direction of the cover 621; and that the shape of the cover may be designed based on the shape of the arm 612 so as to provide adequate cover and allow for the protection from fluids thereby reducing erosion (see figures 1, 5-6, paragraphs [0026], [0045]-[0047]). Attur does not explicitly teach that the cover is inclined over its entire upper surface. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the shape of the cover may be chosen based on the shape of the arm and so as to optimize the protection from fluids, so as to allow for reduced erosion. Furthermore, it has been determined that changes in shape constitution an obvious design choice to one of ordinary skill in the art absent persuasive evidence that a new and unexpected result is produced. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 2-4, 6-7, 9-11, Attur teaches the limitations of claims 1 and 8. Attur teaches in figures 1, 5-6, paragraphs [0026]-[0028], [0045]-[0047] that the arm body 110/612 comprises a lower surface exposed from the cover 621 (reads on claim 9); the arm body 110/612 is movable between a processing position above a processing region 111 where the processing liquid is used and a retracted position (see e.g. 113) retracted from above the processing region (reads on claim 10); the arm body 110/612 provided with a cleaning member 606 (reads on claim 11). Attur does not explicitly teach the particular shape of the cover and arm body as described in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/TINSAE B AYALEW/               EXAMINER, Art Unit 1711